DETAILED ACTION
	Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cover that can be open to install the pinch clamp arrangement within the pump or to remove it therefrom” (as claimed in claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: there doesn’t appear to be a copy of the specification with the section headings, as required in 37 CFR 1.77(b).  Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, “a flexible tube” should be changed to --the flexible tube-- because the structure was antecedently recited.  
In claim 1, lines 4-5, “the same flexible tube” should be changed to --the flexible tube-- because “the same” is redundant.
In claim 1, line 7, “a flexible tube” should be changed to --the flexible tube-- because the structure was antecedently recited. 
In claim 1, line 9, “a flexible tube” should be changed to --the flexible tube-- because the structure was antecedently recited.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and “means”/generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for automatically transferring the pinch clamp device…from its first position into its second position” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley (US 492,580).
Regarding claim 1, Hadley discloses in Figs. 1-2 a pinch clamp device for a flexible tube (C’), comprising a first part (E) and a second part (comprising coupling-plate D and the springs d rigidly fixed to the coupling-plate D by screws D2) that are movable with respect to each other (pg. 1, lines 86-98, and pg. 2, lines 12-29), wherein the first part (E) comprises a first conduit (comprising the passage through which the tube C’ passes) for housing a flexible tube (C’) and the second part (D, d) comprises a second conduit (comprising the passage between springs d) for housing the same flexible tube (C’), wherein the first part (E) and the second part (D, d) are arranged in an interacting manner such that the pinch clamp device can be present in a first position or in a second position, wherein a flow of a fluid within a flexible tube (C’) arranged inside 
Regarding claim 7, Hadley discloses in Figs. 1-2 that the second part (D, e) comprises a flexible extension (comprising one of the springs e, or both, like the applicant’s two flexible fingers 7) extending along the second conduit, wherein the flexible extension (e) can be present in a relaxed position or in a compressed position, wherein the pinch clamp device is in the first position if the flexible extension (e) is in its relaxed position, and wherein the pinch clamp device is in the second position if the flexible extension (e) is in its compressed position.
Regarding claim 8, Hadley discloses in Figs. 1-2 that the flexible extension (e) has a free end (with protrusion d3) and a protrusion (d3) on the free end, wherein the protrusion (d3) extends radially away from the second conduit, wherein the protrusion (d3) is received in a recess in the first part (E) if the flexible extension (e) is in its relaxed position and abuts an inner wall of the first conduit if the flexible extension is in its compressed position.
Regarding claim 9, Hadley discloses in Figs. 1-2 that the second part (D, d) comprises a mark (a certain thread or portion of threads) that is only visible for a user of .  
Claims 1-6 and 10-15 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNally et al. (US 6,749,591).
Regarding claim 1, McNally discloses in Figs. 1-3 and 7-8 a pinch clamp device 2 for a flexible tube 86, comprising a first part 30 and a second part 8 that are movable with respect to each other (as shown in Figs. 3A and 3B), wherein the first part 30 comprises a first conduit (comprising the passage through which the tube 86 passes) for housing a flexible tube 86 and the second part 8 comprises a second conduit (comprising the passage through which the tube 86 passes) for housing the same flexible tube 86, wherein the first part 30 and the second part 8 are arranged in an interacting manner such that the pinch clamp device 2 can be present in a first position (Fig. 3B) or in a second position (Fig. 3A), wherein a flow of a fluid within a flexible tube 86 arranged inside the first conduit and the second conduit is enabled in the first position (Fig. 3B), wherein a flow of a fluid within a flexible tube 86 arranged inside the first conduit and the second conduit is prevented in the second position (Fig. 3A), and wherein the first part 30 and the second part 8 are designed axisymmetrically (in the same manner as the applicant’s first part 2 and second part 3, because the second part 3 is disclosed as having two flexible extensions 7, so the second part 3 isn’t axisymmetric, wherein axisymmetric is understood to mean that a structure is symmetric about any plane extending radially from axis, like a circle, cylinder, cone, etc.).
Regarding claim 2, McNally discloses in Figs. 1-3 and 7-8 a symmetry axis of the first part 30 extends along the first conduit and/or a symmetry axis of the second part 8 extends along the second conduit (i.e. the symmetry axes extend through the center of the first part 30 and second part 8 where the flexible tube 86 extends).  
Regarding claim 3, McNally discloses in Figs. 1-3 and 7-8 that the first part 30 and the second part 8 are movable with respect to each other by a translational movement of at least one of the first part 30 and the second part 8 (as shown in Figs. 3A and 3B).  
Regarding claim 4, McNally discloses in Figs. 1-3 and 7-8 that the second part 8 can be moved along an extension direction of the first conduit.  
Regarding claim 5, McNally discloses in Figs. 1-3 and 7-8 that the first part 30 and the second part 8 are individual components.  
Regarding claim 6, McNally discloses in Figs. 1-3 and 7-8 that the second part 8 is nested within the first part 30.  
Regarding claim 10, McNally discloses in Figs. 1-3 and 7-8 that the first part 30 and the second part 8 have a different outer design.  
Regarding claim 11, McNally discloses in Figs. 1-3 and 7-8 a pinch clamp arrangement (Figs. 1-3) comprising a pinch clamp device 2 and a flexible tube 86, wherein the pinch clamp device 2 comprises a first part 30 and a second part 8 that are movable with respect to each other (as shown in Figs. 3A and 3B), wherein the first part 30 comprises a first conduit (comprising the passage through which the tube 86 passes) that houses a section of the flexible tube 86, wherein the second part 8 comprises a second conduit (comprising the passage through which the tube 86 passes) that houses and wherein the first part 30 and the second part 8 are designed axisymmetrically (in the same manner as the applicant’s first part 2 and second part 3, because the second part 3 is disclosed as having two flexible extensions 7, so the second part 3 isn’t axisymmetric, wherein axisymmetric is understood to mean that a structure is symmetric about any plane extending radially from axis, like a circle, cylinder, cone, etc.).
Regarding claim 12, McNally discloses in Figs. 1-3 and 7-8 a pump arrangement (Figs. 7-8) comprising a pump 400 and a pinch clamp arrangement (Figs. 1-3) according to claim 11 that is installed into the pump 400 (col. 4, lines 26-37 and col. 9, lines 51-58).  
Regarding claim 13, McNally discloses in Figs. 1-3 and 7-8 that the pump 400 comprises a cover (comprising the upper wall disclosed in col. 9, lines 51-58) that can be open to install the pinch clamp arrangement (Figs. 1-3) within the pump 400 or to remove it therefrom (because an opening would exist between the upper wall disclosed in col. 9, lines 51-58 and at least one adjacent wall to insert the tube, similar to a pivoting cover in an open position), wherein the pump 400 comprises means for automatically transferring the pinch clamp device of the pinch clamp arrangement from its first position into its second position if the cover of the pump 400 is opened or if the pinch clamp arrangement is removed from the pump 400 (col. 4, lines 26-47).  
Regarding claim 14, McNally discloses in Figs. 1-3 and 7-8 that the pump 400 is a volumetric pump (wherein a certain volume of fluid is pumped through the flexible tube 86 via rotor 412, as disclosed in col. 7, lines 36-38).  
Regarding claim 15, McNally discloses in Figs. 1-3 and 7-8 that the pump 400 is a perfusion pump 400 (because the pump supplies a steady and pulsing supply of nutritious fluid, which is understood to be the definition of a perfusion pump).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753